IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-09-00269-CV

                     IN THE INTEREST OF J.J.C., A CHILD

                                           AND

                                    10-09-00270-CV

                    IN THE INTEREST OF A.M.C., A CHILD



                          From the 74th District Court
                           McLennan County, Texas
                  Trial Court Nos. 2008-2035-3 and 2008-2350-3


                           MEMORANDUM OPINION


       The trial court rendered a judgment terminating the parent-child relationship

between Laura and her children, J.J.C. and A.M.C. See TEX. FAM. CODE ANN. § 161.001

(Vernon 2009). We previously abated these appeals for the trial court to determine

whether the children that are the subjects of this suit are Indian children as defined by

the Indian Child Welfare Act. See In the Interest of J.J.C. & In the Interest of A.M.C., Nos.

10-09-00269-CV & 10-09-00270-CV, 2009 Tex. App. LEXIS 9826 (Tex. App.—Waco Dec.

30, 2009, order). These proceedings are now reinstated. In the abatement order, we
stated that if the trial court determines that the children are Indian children, we will

issue judgments that reverse the judgments of termination and remand these causes to

the trial court for further proceedings. Laura has submitted to this Court an order in

which the trial court has determined that the children are Indian children with a motion

to adopt those findings. We reverse the judgments of termination of J.J.C. and A.M.C.

and remand these causes to the trial court for further proceedings. Laura’s motion is

dismissed as moot.


                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Reversed and remanded
Opinion delivered and filed April 7, 2010
[CV06]




In the Interest of J.J.C. and A.M.C.                                              Page 2